Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

2.	Claims 1-20 of the instant application are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-18 of U.S. patented application No. 10433561.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application discloses “receiving a plurality of the media at a server, the media being performance based media; transforming, via the server, the media into at least a data set corresponding to at least a characteristic of the media at the server, wherein the server is in communication with a node; wherein the at least one data set comprises a first quantitative data set that directly corresponds video quality; identifying features in the data set that correspond to a probability of success of the subject in the media; receiving subjective opinion polling data from a plurality of participants as to whether the subject in the media has talent; training the node via machine learning algorithm to identify, using the identified features in the data set and the subjective opinion polling data provided, whether the subject is likely to have talent; executing the machine learning algorithm to output a score relating to the talent of the subject in the media using a combination of the first quantitative date sets and the subjective opinion polling.”; and 
claim 1 of the patented application 10433561 discloses “receiving a plurality of the media at a server, the media being performance based media; transforming, via the server, the media into at least a data set corresponding to at least a characteristic of the media at the server, wherein the server is in communication with a node; wherein the at least one data set comprise: a first quantitative data set that directly corresponds video quality; a second quantitative data set 
Claims 10 of the instant application discloses “a media pooling module configured to receive a plurality of the media at a server, the media being performance based media; a feature processing module configured to transform, via the server, the media into at least a data set corresponding to at least a characteristic of the media, wherein the at least one data set comprise: a first quantitative data set that directly corresponds video quality; a success predictor module configured to: identify features in the data set that correspond to a probability of success; receive subjective opinion polling data from a plurality of participants as to whether the subject in the media has talent; a machine learning module configured to train a node using a machine learning algorithm to identify, using the data set and the subjective opinion polling data provided, whether a being in the subject is likely to have talent; a talent prioritization module configured to execute the machine learning algorithm to output a score in the talent in the media; executing the machine learning algorithm to output a score relating to the talent of the subject in the media using a combination of the first quantitative date sets and the subjective opinion polling”.
claim 10 of the patented application 10433561 discloses “a media pooling module configured to receive a plurality of the media at a server, the media being performance based 
Other Prior Art Cited
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9740966), (7747070), (6038337) and (5497430).

Conclusion
4.       	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If 
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
09/10/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669